UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 13, 2010 Home Federal Bancorp, Inc. of Louisiana (Exact name of registrant as specified in its charter) Federal 000-51117 86-1127166 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (318) 222-1145 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Not applicable. (b)On January 13, 2010, the Board of Directors of Home Federal Bancorp, Inc. of Louisiana (the “Company”) and its wholly owned subsidiary, Home Federal Bank (the “Bank”) accepted the resignation of Henry M. Hearne as a director of the Company and the Bank. (c)Not applicable. (d)Not applicable. (e)Effective as of January 13, 2010 (“Effective Date”), the Board of Directors of the Bank approved an amended and restated employment agreement (the “Agreement”) with James R. Barlow.The Agreement amends and restates the employment agreement between Mr. Barlow and the Bank dated February 21, 2009.Pursuant to the Agreement, Mr. Barlow will serve as President and Chief Operating Officer of the Bank for a term of three years commencing upon the Effective Date and renewable on the first annual anniversary of February 21, 2010 (“Renewal Date”).On each annual anniversary date of the Renewal Date, the term of the Agreement is extended for an additional year unless the Bank or the executive gives notice to the other party not to extend the Agreement.At least annually, the Board of Directors of the Bank will consider whether to continue to renew the Agreement.The Agreement provides for an initial base salary of $155,000 per year for Mr. Barlow.Such base salary may be increased at the discretion of the Board of Directors of the Bank but may not be decreased during the term of the Agreement without the prior written consent of Mr.
